Citation Nr: 0903825	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder other than post-traumatic stress disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004 and in June 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The reopen claim of service connection for a psychiatric 
disorder and the claims of service connection for post-
traumatic stress disorder and of bilateral hearing loss are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in October 1970, the RO denied 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder.  

2. The additional evidence presented since the rating 
decision of October 1970, denying the claim of service 
connection for a psychiatric disorder other than 
post-traumatic stress disorder, relates to an unestablished 
fact necessary to substantiate the claim. 

CONCLUSIONS OF LAW

1. The rating decision in October 1970 by the RO, denying the 
claim of service connection for a psychiatric disorder other 
than post-traumatic stress disorder, became final.  38 
U.S.C.A. § 7105(c) (West 2002 &. Supp. 2008); 38 C.F.R. 
§ 3.104 (2007).

2. New and material evidence has been presented to reopen the 
claim of service connection for a psychiatric disorder other 
than post-traumatic stress disorder. 
U.S.C.A. § 5108 (West 2002 &. Supp. 2008); 38 C.F.R. § 3.156 
(2008).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim to reopen, the RO provided pre-adjudication and 
post-adjudication VCAA notice by letters, dated in July 2004 
and in February 2008.  The veteran was notified that new and 
material was needed to reopen the claim of service 
connection, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the lack of evidence of a nervous 
condition.  



The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claims).

To the extent that the VCAA notice about the effective date 
and degree of disability assignable came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the claim of service connection for a 
psychiatric disorder is reopened, the timing error did not 
prejudice the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the application to reopen the claim 
of service connection is granted, further development is 
necessary, which will be addressed in the remand.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision dated in October 1970, the RO denied the 
claim of service connection for a nervous or psychiatric 
disorder on the basis that no such disorder was currently 
shown.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination and by operation of law the rating 
decision by the RO became final. 38 U.S.C.A. § 7105; 38 
C.F.R. §3.104.

The evidence considered at the time of the rating decision 
consisted of service treatment records.

The service treatment records, including the report of 
separation examination, contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric abnormality 
or disorder.  After service, there was no evidence of a 
current psychiatric disorder. 

In a rating decision in February 1971, the RO determined the 
veteran was entitled to VA medical treatment for an active 
psychosis under then 38 U.S.C.A. § 602 (currently codified as 
38 U.S.C.A. § 1702).  This was not a readjudication of the 
claim of service connection of a psychiatric disorder for the 
purpose of VA disability compensation under 38 U.S.C.A. 
§ 1110.  For this reason, finality attached only to the 
rating decision of October 1970 and not the rating decision 
of February 1971. 


Current Application

Although the prior rating decision of October 1970 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

And the Board must determine whether new and material 
evidence has been received to reopen the previously denied 
claim, regardless of the RO's determination.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As the application to reopen the claim of service connection 
for a psychiatric disorder was received in July 2004, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Additional Evidence 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, evidence of a current 
psychiatric disorder. 

After service, private medical records document a diagnosis 
of neurotic depression on examination in October 1970.  

VA records disclose a diagnosis of active psychosis in 
February 1971.  On VA examination in February 1971, the 
veteran stated that after service he felt he could not work, 
and the diagnosis was schizophrenia.  On hospitalization in 
October 1971,   the diagnosis was schizophrenia.  On VA 
examination in February 1973, the diagnosis was 
schizophrenia.  In March 2004, depression was assessed.  In 
March 2005, the diagnosis was major depressive disorder.  On 
VA examination in May 2005, the diagnosis was major 
depressive disorder.  

The record shows that the claim of service connection for a 
psychiatric disorder was previously denied because there was 
no evidence of a current psychiatric disorder As the 
additional evidence documents a psychiatric disorder, 
beginning in October 1970, the evidence relates to the 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a current diagnosis of a psychiatric 
disorder, the absence of which was the basis for the prior 
denial of the claim, constituting new and material evidence, 
which raises a reasonable possibility of substantiating the 
claim, and the claim is reopened. 38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder is reopened, and to this 
extent only the appeal is granted. 


REMAND

As the claim of service connection for a psychiatric disorder 
other than post-traumatic stress disorder is reopened, as the 
diagnosis of a mental disorder has changed and it is not 
clear from the available records what the change of diagnosis 
represents, further evidentiary development is needed under 
the duty to assist. 

On the claim of service connection for post-traumatic stress 
disorder, the veteran served in Vietnam with a field 
artillery unit.  In May 2004, a private psychiatric diagnosed 
post-traumatic stress disorder due to the veteran's 
experiences in Vietnam.  On VA examination in May 2005, the 
VA examiner reported that the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder, 
in part, because he could not identify a traumatic stressor.  
After a review of the record, the Board determines that 
further evidentiary development for the alleged in-service 
stressors is necessary.

On the claim of service connection for bilateral hearing 
loss, the veteran served in an artillery unit.  On VA 
audiometric testing in September 2003, there was 
sensorineural hearing loss, but the etiology of the hearing 
loss was not addressed. 

Accordingly, the case is REMANDED for the following action:

1. On the claim of service connection for 
a psychiatric disorder other than 
post-traumatic stress disorder, arrange to 
have the veteran's file reviewed by a VA 
psychiatrist to determine whether the 
current diagnosis of major depression 
represents progression of the early 
diagnoses of neurotic depression (October 
1970), active psychosis (February 1971), 
and schizophrenia (October 1971 and 
February 1973), or a correction of an 
error in the prior diagnosis, or 
development of a new and separate 
condition.  

If the current diagnosis of major 
depression represents progression of the 
early diagnoses, the examiner is asked for 
an opinion as to whether it is at least as 
likely as not the current diagnosis is 
related to service.



In formulating the opinion, the 
examiner is asked to identify the 
relevant facts relied on and the 
accepted medical principles, pertaining 
to the history, manifestations, 
clinical course, and character of a 
psychiatric disorder. 

Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

2. Obtain the veteran's service personnel 
records to identify the dates the veteran 
served in Vietnam. 

3. Ask the veteran for the month and year 
the alleged in-service stressor occurred. 

4. If the veteran provides sufficient 
information about the dates of the alleged 
in-service stressor, ask the Joint 
Services Research Center (JSRRC) to search 
the unit history and lessons learned of 
the B Battery, 8th Battalion, 4th Artillery 
Regiment, which was located in the area of 
Danang in 1968 and 1969, for documentation 
of an enemy mortar or rocket attack that 
hit an ammunition storage area.  If no 
records can be found, notify the veteran 
in accordance with 38 C.F.R. § 3.159(e).



5. After the additional evidentiary 
development is completed, if there is 
credible supporting evidence of the 
alleged in-service stressor, afford the 
veteran a VA psychiatric examination to 
determine whether the veteran has post- 
traumatic stress disorder related to the 
documented in-service stressor.  The 
claims folder must be made available to 
the examiner for review.

6. Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran has bilateral hearing 
loss and, if so, whether it is at least as 
likely as not that the current hearing 
loss is related to the veteran's exposure 
to artillery fire during service.  The 
claims folder must be made available to 
the examiner for review.

In formulating the opinion, the 
examiner is asked to identify the 
relevant facts relied on and the 
accepted medical principles, pertaining 
to the history,  manifestations, 
clinical course, and character of 
sensorineural hearing loss.  

Also, the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

7. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


